33Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Information Disclosure Statement
The information disclosure statements submitted on 6/17/2019, 2/20/2020, 6/7/2021 and 11/2/2011 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“lens drive part” in claim(s) 1 and 9.
“setting part” in claim(s) 1, 2 and 4-10.
“control part” in claim(s) 1, 7 and 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 7 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jajima (JP 11-023943A).
Regarding claim 1, Jajima teaches An imaging device (10) including a camera body (14) and an interchangeable lens unit (12) detachably attached to the camera body (14) (Figs. 1-4), the imaging device comprising:
an optical system including a focus lens (52) (Fig. 2);
an infinite rotation type focus ring (28A) (Fig. 2; paras. 0006, 0022);
a lens drive part (76, 72) moving the focus lens forward and backward in an optical axis direction of the optical system (Fig. 2; para. 0021);
a setting part (80) allowing a user to set a rotation range of the focus ring (Figs. 2, 3; paras. 0022-0024; set a rotation range of the focus ring corresponding to curve A or curve B);
a storage part (of CPU 66) assigning and storing respective different rotation amounts of the focus ring to multiple positions within a movement stroke of the focus lens in accordance with a rotation range set in the setting part (Fig. 3; para. 0024; curves A and B stored in CPU 66 representing different rotation amounts of the focus ring to different positions of the focus lens); and
a control part (CPU 66) driving the lens drive part to move the focus lens depending on a rotation amount of the focus ring to a position corresponding to the rotation amount stored in the storage part (Fig. 3; paras. 0022-0024).

Regarding claim 2, Jajima teaches the imaging device according to claim 1, wherein the setting part is configured to enable selection (80) of one rotation range from a plurality of rotation ranges preset as rotation ranges of the focus ring assignable to multiple positions within the movement stroke (Fig. 3; paras. 0022-0024).

Regarding claim 7, Jajima teaches the imaging device according claim 1, further comprising an excess rotation amount storage part storing an excess rotation amount of the focus ring rotated in one 

Regarding claim 10, Jajima teaches A camera body used in the imaging device according to claim 1, the camera body comprising: at least the setting part (Figs. 1, 2).

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okuyama et al (US 2019/0174053).
Regarding claim 1, Okuyama teaches An imaging device (2100) including a camera body (2300) and an interchangeable lens unit (2200) detachably attached to the camera body (Figs. 10-13), the imaging device comprising:
an optical system including a focus lens (2212);
an infinite rotation type focus ring (2202) (Figs. 10, 11; para. 0147);
a lens drive part (2250) moving the focus lens forward and backward in an optical axis direction of the optical system (Figs. 11, 14-17);
a setting part (focus limit switching switch 2201, 2315) allowing a user to set a rotation range of the focus ring (Fig. 12; paras. 0058, 0128, 0194; set one of ranges a-c: FULL, LIMIT 1, LIMIT 2);
a storage part (2230) assigning and storing respective different rotation amounts of the focus ring to multiple positions within a movement stroke of the focus lens in accordance with a rotation range set in the setting part (Figs. 4, 5, 11; paras. 0148, 0082, 0058; memory 2230 storing sets of ranges a-c having different rotation amounts of the focus ring to multiple positions of the focus lens); and


Regarding claim 2, Okuyama teaches the imaging device according to claim 1, wherein the setting part is configured to enable selection of one rotation range from a plurality of rotation ranges preset as rotation ranges of the focus ring assignable to multiple positions within the movement stroke (Fig. 12; paras. 0058, 0128, 0194; focus limit switching switch 2201 allows the user to set one of ranges a-c: FULL, LIMIT 1, LIMIT 2).

Regarding claim 3, Okuyama teaches the imaging device according to claim 2, further comprising a display part (2314) displaying the plurality of preset rotation ranges (Figs. 11, 13; paras. 0156-0159; displaying different indicator image 2420 corresponding to different ranges; paras. 0058, 0194: also displaying menu of different ranges allowing the user to select one of the ranges).

Regarding claim 4, Okuyama teaches the imaging device according to claim 1, wherein the interchangeable lens unit (2200) includes a rotation amount storage part (memory 2230) storing information of a maximum rotation amount and a minimum rotation amount of the focus ring assignable to multiple positions within the movement stroke, and wherein the setting part (2201) is configured to enable setting of the rotation range of the focus ring within a range from the maximum rotation amount to the minimum rotation amount stored in the rotation amount storage part of the interchangeable lens unit when the interchangeable lens unit is attached to the camera body (Figs. 4, 5, 11, 12; paras. 0058, 0128, 0194, 0148, 0082; focus limit switching switch 2201 allows the user to set one 

Regarding claim 5, Okuyama teaches the imaging device according to claim 4, further comprising a display part (2314) displaying multiple rotation amounts within the range (2401) from the maximum rotation amount to the minimum rotation amount stored in the rotation amount storage part of the interchangeable lens unit attached to the camera body, wherein the setting part is configured to enable selection of any one (2401) of the multiple rotation amounts displayed on the display part as the rotation range of the focus ring (Figs. 11, 13; paras. 0156-0159, 0058, 0194; displaying different indicator image 2420 relating to the different ranges FULL, LIMIT 1, LIMIT 2; focus limit switching switch 2201 or menu screen on display 2314 to select as a range of the focus ring).

Regarding claim 6, Okuyama teaches the imaging device according to claim 1, wherein the setting part (2201, 2315) is configured to enable selection of either a first mode in which the focus lens is moved depending on a rotation range of the focus ring or a second mode in which the focus lens is moved depending on a rotation speed of the focus ring (paras. 0100-102, 0142, 0173-0178; selecting different modes in which the focus lens is moved depending on a set rotation range and\or speed of the focus ring).

Regarding claim 7, Okuyama teaches the imaging device according claim 1, further comprising an excess rotation amount storage part storing an excess rotation amount of the focus ring rotated in one direction beyond a rotation range set in the setting part when the focus ring is rotated in one direction beyond the rotation range, wherein when the focus ring is rotated in one direction beyond the rotation range set in the setting part, the control part stops drive of the lens drive part until the focus 

Regarding claim 8, Okuyama teaches the imaging device according to claim 7, wherein the control part drives the lens drive part when the focus ring is rotated in one direction beyond the rotation range set in the setting part and is further rotated in one direction by an angle obtained by subtracting the rotation range set in the setting part and the excess rotation amount from an integral multiple of 360 degrees (Fig. 16; para. 0177).

Regarding claim 9, Okuyama teaches the imaging device according to claim 7, wherein the setting part (2201) is configured to enable selection of whether to control the drive of the lens drive part based on the excess rotation amount (Fig. 16; paras. 0058, 0128, 0177; focus limit switching switch 2201 enables selection of first/FULL range or second/limit range where in the limit range the he drive of the lens drive part based on the excess rotation amount).

Regarding claim 10, Okuyama teaches A camera body (2300) used in the imaging device (2100) according to claim 1, the camera body comprising: at least the setting part (2201, 2315) (Figs. 10, 11; 0058, 0128, 0194).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jajima (JP 11-023943A) in view of Moriya et al (EP 1770421).
Regarding claim 8, Jajima teaches everything as claimed in claim 7, but fails to teach
wherein the control part drives the lens drive part when the focus ring is rotated in one direction beyond the rotation range set in the setting part and is further rotated in one direction by an angle obtained by subtracting the rotation range set in the setting part and the excess rotation amount from an integral multiple of 360 degrees.
However, in the same field of endeavor Moriya teaches
wherein the control part drives the lens drive part when the focus ring is rotated in one direction beyond the rotation range set in the setting part and is further rotated in one direction by an angle obtained by subtracting the rotation range set in the setting part and the excess rotation amount from an integral multiple of 360 degrees (paras. 0013, 0055).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Moriya in Jajima to have wherein the control part drives the lens drive part when the focus ring is rotated in one direction beyond the rotation range set in the setting part and is further rotated in one direction by an angle obtained by subtracting the rotation range set in the setting part and the excess rotation amount from an integral multiple of 360 degrees for providing rotational subtraction processing improving focusing operation after exceeding the limit of the moveable range yielding a predicted result.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quan Pham whose telephone number is (571)272-4438. The examiner can normally be reached Mon-Fri 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Quan Pham/Primary Examiner, Art Unit 2696